Mr. Justice Gary delivered the opinion of the Court. The abstract does not show what was the declaration upon which the appellee recovered, nor upon what evidence, on an ex parte trial. It is impossible to tell from the abstract whether the affidavits presented on a motion for a new trial, have any relation to the cause of action upon which the recovery was had. In such a case we can not say that the court erred in not granting a new trial. Whatever the appellant relies upon for reversal of the judgment he must show by his abstract. City Electric Ry. v. Jones, 161 Ill. 47; Wabash R. R. v. Smith, 58 Ill. App. 419; Newman v. Jacobson, 67 Ill. App. 639. The judgment' is affirmed.